PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/331,176
Filing Date: 14 Jul 2014
Appellant(s): Mirrashidi et al.



__________________
Jeffrey Chi
Reg. No. 72,989
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 19, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 19, 2002, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Rejection of claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Rejection of claims 1, 3, 10, and 15, under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fenton et al. (Patent No. US 6,976,028 82; based on prior publication date of its application, Pub. No. 2002/0194195 A1).
et al. (Patent No. US 6,976,028 82) in view of Hoffert et al. (Paper No. 20180124; US Patent No. 5,903,892).
Rejection of claims 4-7, 9, 13-14, and 18-21, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fenton et al. (Patent No. US 6,976,028 82) in view of Mercer et al. (Paper No. 20180124; US Patent No. 7,136,874 82).
Rejection of claims 12 and 17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fenton et al. (Patent No. US 6,976,028 82) in view of Muller et al. (Paper No. 20170810; US Pub. No. 2005/0071780 A1).

(2) Response to Argument
	Appellant argues the “presented claims at least improve the functionality of online media stores generally, as well as enhance the ability of an online media store to distribute user created playlists,” because “Rather than just displaying the plain play list, … the online media service may create and display a relevant group image to illustrate the user created playlist.”  Brief p.8.  Using a displayed image to represent a list of items is thus argued to improve the functionality of a computer or other technology because appellant argues “online media stores generally” are a computer or other technology, and 
“a person having ordinary skill in the art would recognize that automatically generating and presenting an image to represent a user created playlist provides a technological improvement to the online media store over simply showing a plain play list by providing a visual indicator of the contents of the playlist, thus improving the user interface.” Brief pp.8-9.

2019 PEG Step2A1, 84 FR 50.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        
Conferees:
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        
/RESHA DESAI/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires